         Case 3:20-cv-04469-RS Document 34 Filed 12/04/20 Page 1 of 2




 1 Joe Angelo (Bar No. 268542)
   jangelo@gajplaw.com
 2 Gale, Angelo, Johnson, & Pruett, P.C.
   1430 Blue Oaks Blvd., Ste. 250
 3 Roseville, California 95747
   Telephone: 916-290-7778
 4 Facsimile: 916-721-2767

 5 Attorneys for Plaintiff
   Ernestine Ross
 6

 7                               UNITED STATES DISTRICT COURT

 8          NORTHERN DISTRICT OF CALIFORNIA — SAN FRANCISCO DIVISION

 9 Ernestine Ross                                    Case No.: 3:20-cv-04469-RS

10                  Plaintiff,
                                                     STIPULATION AND ORDER OF
11                                                   DISMISSAL WITH PREJUDICE
            vs.
                                                     AS TO DEFENDANT WELLS
12                                                   FARGO BANK, N.A.
     Wells Fargo Bank, N.A., et. al.
13                Defendants.
14

15          TO THE COURT, CLERK OF COURT, AND ALL PARTIES:
16          IT IS HEREBY STIPULATED by and between Plaintiff Ernestine Ross and Defendant
17 Wells Fargo Bank, N.A. that all matters herein between them have been compromised and settled.

18 Therefore, Wells Fargo Bank, N.A. shall be dismissed from this action with prejudice pursuant to

19 Federal Rule of Civil Procedure 41(a)(1)(A)(ii), with each party to bear its own attorneys’ fees and

20 costs.

21 //

22 //

23 //

24 //

25 //

26 //

27 //

28
                                                      1
     STIPULATION AND [PROPOSED] ORDER OF DISMISSAL WITH PREJUDICE AS TO DEFENDANT WELLS
     FARGO BANK, N.A.
         Case 3:20-cv-04469-RS Document 34 Filed 12/04/20 Page 2 of 2




 1 DATED: December 4, 2020                     Gale, Angelo, Johnson, & Pruett, P.C.

 2

 3                                             By: /s/ Joe Angelo
                                               Joe Angelo
 4                                             Attorneys for Plaintiff Ernestine Ross
 5
     DATED: December 4, 2020                   Severson & Werson, P.C.
 6

 7                                             By: /s/ Alisa A. Givental
                                               Alisa A. Givental
 8                                             Attorneys for Defendant Wells Fargo Bank, N.A.
 9

10                                                Pursuant to Local Rule 5-1(i)(3), I attest that
                                                  concurrence in the filing of this document has been
11                                                obtained from Alisa A. Givental
                                                  /s/ Joe Angelo
12

13                                                ORDER
14
            PURSUANT TO THE ABOVE STIPULATION, IT IS SO ORDERED that Defendant
15
     Wells Fargo Bank, N.A. is dismissed with prejudice. Plaintiff and Defendant Wells Fargo Bank,
16
     N.A. shall each bear their own costs, expenses and attorneys’ fees.
17

18
         December 4, 2020
19 Date: ________________________                 ____________________________________
                                                  Richard Seeborg
20                                                JUDGE, United States District Court, Northern
                                                  District of California
21

22

23

24

25

26

27

28
                                                      2
     STIPULATION AND [PROPOSED] ORDER OF DISMISSAL WITH PREJUDICE AS TO DEFENDANT WELLS
     FARGO BANK, N.A.
